OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:December 31 Date of reporting period:July 1, 2013- June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Bridgehampton Value Strategies Fund Proxy Voting Record for the Period 7/1/13 - 6/30/14 Issuer's Name Exchange Ticker Symbol CUSIP # Shareholder Meeting Date Matter Identification Proposal Type Voted Vote Cast For/Against Management BLACKBERRY BBRY 7/9/2013 Election of directors, ratify Ernst and young as the accounting firm, special resolution approving the change of the company's name, approving the establishment of a new equity incentive plan Issuer No* Fund did not vote. Ken Lee planned on attending the meeting and voting in person but the flight was canceled due to inclement weather. We missed the deadline to vote our shares online. Fund did not vote FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: James R. Moffett Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Gerald J Ford Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Richard C. Adkerson Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: James C. Flores Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Bobby Lee Lackey Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Robert Addison Day Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: H. Devon Graham Jr. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Robert J. Allison Jr. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Stephen H. Siegele Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Dustan E. McCoy Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Jon C. Madonna Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Charles C. Krulak Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Alan R. Buckwalter III Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Thomas A Fry III Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Lydia H. Kennard Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Election of Director: Frances Fragos Townsend Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes Against Against FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Ratification of Ernst & Young LLP as the company's independent auditors. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Stockholder Proposal: Selection of a board member with environmental expertise to be recommended for election. Stockholder Yes Against For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Stockholder Proposal: Proposal to require that the Chairman of the board be an independent member. Stockholder Yes Against For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Stockholder Proposal: Proposal regarding the adoption by the board of a policy on board diversity. Stockholder Yes Against For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 7/15/2013 Stockholder Proposal: Proposal to amendment of by-laws to permit stockholders holding 15% of outstanding stock to call a special meeting. Stockholder Yes Against For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Paul R. St. Pierre Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Linda Arey Skladany Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Robert Lee Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Jack D. Massimino Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Terry O. Hartshorn Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Timothy J. Sullivan Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Sharon P. Robinson Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Hank Adler Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director John M. Dionisio Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Alice T. Kane Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Election of Director Marc H. Morial Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Approval of the amendment and restatement of Corinthian Colleges, Inc. 2003 performance award plan, which authorizes the issuance of additional shares under such plan and certain other amendments. Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Ratification of Ernst & Young LLP as the company's independent auditors. Issuer Yes For For Corinthian Colleges, Inc. COCO 11/13/2013 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes For For Hallador Energy Co. HNRG 40609P105 4/24/2014 Election of Director: David C. Hardie Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P106 4/24/2014 Election of Director: Steven Hardie Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P107 4/24/2014 Election of Director: Bryan H. Lawrence Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P108 4/24/2014 Election of Director: Sheldon B. Lubar Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P109 4/24/2014 Election of Director: John Van Heuvelen Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P110 4/24/2014 Election of Director: Victor P. Stabio Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P111 4/24/2014 Election of Director: Brent K. Bilsland Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P112 4/24/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer No** N/A N/A Hallador Energy Co. HNRG 40609P113 4/24/2014 Amendment to the 2008 Restricted Stock Unit Plan to add 1,500,000 shares Issuer No** N/A N/A Cohen & Steers REIT & PRF Income Fund RNP 19247X1000 4/1/2014 Election of Director: Bonnie Cohen Issuer Yes For For Cohen & Steers REIT & PRF Income Fund RNP 19247X1000 4/1/2014 Election of Director: Michael Clark Issuer Yes For For Cohen & Steers REIT & PRF Income Fund RNP 19247X1000 4/1/2014 Election of Director: Richard E. Kroon Issuer Yes For For Pimco Dynamic Credit Income PCI 72202D106 4/1/2014 Election of Director: Hans W. Kertess Issuer Yes For For Pimco Dynamic Credit Income PCI 72202D106 4/1/2014 Election of Director: William B. Ogden, IV Issuer Yes For For Pimco Dynamic Credit Income PCI 72202D106 4/1/2014 Election of Director: Alan Rappaport Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: Jeffrey T. Klenda Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: Wayne W. Heili Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: James M. Franklin Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: W. William Boberg Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: Paul Madonell Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Election of Director: Thomas Parker Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Ratify PWC as the accounting firm Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes For For UR-Energy Inc. URG 60355R108 4/25/2014 CONDUCT AN ADVISORY (NON-BINDING) VOTE REGARDING THE FREQUENCY OF THE SAY-ON-PAY VOTES. Issuer Yes Against ( Continue to vote on executive compensation annually) Against (BOD suggested to vote on executive compensation every two years) UR-Energy Inc. URG 60355R108 4/25/2014 RATIFY, CONFIRM AND APPROVE THE RENEWAL OF THE UR-ENERGY INC. AMENDED AND RESTATED STOCK OPTION PLAN 2005, AND TO APPROVE AND AUTHORIZE FOR A PERIOD OF THREE YEARS ALL UNALLOCATED OPTIONS ISSUABLE PURSUANT TO THE OPTION PLAN. Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Richard S. Hill Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Christopher A. Seams Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Donald E. Stout Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: George Cwynar Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: George A. Riedel Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: John Chenault Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Peter A. Feld Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Timothy J. Stultz Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Thomas Lacey Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Election of Director: Tudor Brown Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Ratify PWC as the accounting firm Issuer Yes For For Tessera Technologies, Inc. TSRA 88164L100 5/7/2014 Approve the amendment of our employee stock purchase plan Issuer Yes For For Apache Corp. APA 5/14/2014 Election of Director: G Steven Farris Issuer Yes For For Apache Corp. APA 5/14/2014 Election of Director: AD Frazier Jr. Issuer Yes For For Apache Corp. APA 5/14/2014 Election of Director: Amy H. Nelson Issuer Yes For For Apache Corp. APA 5/14/2014 Ratify Ernst & Young LLP as the accounting firm Issuer Yes For For Apache Corp. APA 5/14/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes For For Apache Corp. APA 5/14/2014 Approval of Amendment to APA's restated Certificate of Incorporation to Eliminate APA's Classified BOD Issuer Yes For For BlackRock Debt Strategies Fund Inc. DSU 09255R103 5/20/2014 Election of Director: Leland Hart Issuer Yes For For BlackRock Debt Strategies Fund Inc. DSU 09255R103 5/20/2014 Election of Director: Leland Hart Issuer Yes For For BlackRock Debt Strategies Fund Inc. DSU 09255R103 5/20/2014 Election of Director: Leland Hart Issuer Yes For For National Presto Industries NPK 5/20/2014 Election of Director: Richard N. Cardozo Issuer Yes For For National Presto Industries NPK 5/20/2014 Election of Director: Patrick J Quinn Issuer Yes For For National Presto Industries NPK 5/20/2014 Election of Director: Joseph G Stienessen Issuer Yes For For National Presto Industries NPK 5/20/2014 Election of Director: Randy F. Lieble Issuer Yes For For National Presto Industries NPK 5/20/2014 Ratification of BDO, LLP as the accounting firm Issuer Yes For For National Presto Industries NPK 5/20/2014 Advisory vote on executive compensation Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Robert Abeles, Jr. Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Ronald J. Arnault Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Anita L. Defrantz Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Avedick B. Poladian Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: William EB Siart Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: J. Miller Studenmund Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Kenneth Fuller Issuer Yes For For Western Asset Income Fund PAI 95766T100 5/21/2014 Election of Director: Ronald L. Olson Issuer Yes For For Hudson Global, Inc. (Gold Proxy) HSON 5/29/2014 Election of Director: Richard K. Coleman, Jr. Shareholder- Lone Star Value Management (5.7% owner) Yes For For Hudson Global, Inc. (Gold Proxy) HSON 5/29/2014 Election of Director: Jeffrey E. Eberwein Shareholder- Lone Star Value Management (5.7% owner) Yes Against Against Hudson Global, Inc. (Gold Proxy) HSON 5/29/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Shareholder- Lone Star Value Management (5.7% owner) Yes For For Hudson Global, Inc. (Gold Proxy) HSON 5/29/2014 Ratify KPMG LLP as the accounting firm Shareholder- Lone Star Value Management (5.7% owner) Yes For For Hudson Global, Inc. (Gold Proxy) HSON 5/29/2014 Adoption and approval of an amendment to the company’s restated certificate of incorporation to declassify its board and provide annual election of all directors. Shareholder- Lone Star Value Management (5.7% owner) Yes For For Hudson Global, Inc. HSON 5/29/2014 Election of Director: Robert B. Dubner Issuer Yes Against Against Hudson Global, Inc. HSON 5/29/2014 Election of Director: Jennifer Laing Issuer Yes For For Hudson Global, Inc. HSON 5/29/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes For For Hudson Global, Inc. HSON 5/29/2014 Ratify KPMG LLP as the accounting firm Issuer Yes For For Hudson Global, Inc. HSON 5/29/2014 Adoption and approval of an amendment to the company’s restated certificate of incorporation to declassify its board and provide annual election of all directors. Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Joseph J. Ashton Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Mary T. Barra Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Erroll B. Davis, Jr. Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Stephen J. Girsky Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: E. Neville Isdell Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Kathryn V. Marinello Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Michael G. Mullen Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: James J. Mulva Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Patriccia F. Russo Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Thomas M. Schoewe Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Theodore M. Solso Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Election of Director: Carol M. Stephenson Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Ratify Deloitte LLP as the accounting firm Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Advisory vote on executive compensation Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Advisory vote to approve the frequency of a stockholder advisory vote on executive compensation Issuer Yes 1 year For General Motors Co. GM 37045V100 6/10/2014 Approval of 2014 Short term incentive plan Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Approval of 2014 Long term incentive plan Issuer Yes For For General Motors Co. GM 37045V100 6/10/2014 Stockholder proposal #1 regarding cumulative voting Issuer Yes Against For General Motors Co. GM 37045V100 6/10/2014 Stockholder proposal #2 requiring an independent board chairman Issuer Yes Against For GSE Systems Inc. GVP 36227K106 6/10/2014 Election of Director: Issuer Yes For For GSE Systems Inc. GVP 36227K106 6/10/2014 Election of Director: Issuer Yes For For GSE Systems Inc. GVP 36227K106 6/10/2014 Advisory vote on executive compensation Issuer Yes For For GSE Systems Inc. GVP 36227K106 6/10/2014 Ratification of BDO, LLP as the accounting firm Issuer Yes For For GSE Systems Inc. GVP 36227K106 6/10/2014 To approve an amendment under the Company's 1995 LT incentive plan increasing the shares available under the plan by 1,000,000 shares to a total of 6,500,000 shares Issuer Yes For For ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Election of Director: Spencer R. Berthelsen for a 3 year term Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Election of Director: B. Lynne Parshall for a 3 year term Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Election of Director: Joseph H. Wender for a 3 year term Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Election of Director: Breaux B. Castleman for a 1 year term Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Election of Director: Joseph Loscalzo for a 2 year term Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Approve an amendment to the Company's Restated Certificate of Incorporation to increase the authorized number of shares of Common Stock from 200,000,000 to 300,000,000 shares. Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 approve an amendment and restatement of our 2002 Non-Employee Directors’ Stock Option Plan to (I) increase the non-discretionary stock option grants for new Directors to 32,000 shares and non-discretionary annual grants to all non-employee Directors to 16,000 shares, with a corresponding RSU award, and (ii) update the provision prohibiting our Board of Directors from reprising or cancelling outstanding options in exchange for cash or other stock awards without obtaining the approval of our stockholders; Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Advisory vote to approve the frequency of a stockholder advisory vote on executive compensation Issuer No** N/A N/A ISIS Pharmaceuticals, Inc. ISIS 6/10/2014 Ratification of BDO, LLP as the accounting firm Issuer No** N/A N/A B2Gold Corp. BTG 11777Q209 6/11/2014 Set the number of directors to 9 from 8 Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Clive Johnson Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Robert Cross Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Robert Gayton Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Barry Rayment Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Jerry Korpan Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: John Ivany Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Bongani Mtshisi Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Michael Carrick Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Election of Director: Kevin Bullock Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Ratification of Pricewaterhousecoopers LLP as the accounting firm Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Approve the amended option plan Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Approve the RSU plan Issuer Yes For For B2Gold Corp. BTG 11777Q209 6/11/2014 Approve the advance notice policy resolution Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: James R. Moffett Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Gerald J Ford Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Richard C. Adkerson Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: James C. Flores Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Bobby Lee Lackey Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Robert Addison Day Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: H. Devon Graham Jr. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Robert J. Allison Jr. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Stephen H. Siegele Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Dustan E. McCoy Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Jon C. Madonna Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Charles C. Krulak Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Alan R. Buckwalter III Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Thomas A Fry III Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Lydia H. Kennard Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Election of Director: Frances Fragos Townsend Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Advisory Vote to Ratify Named Executive Officers' Compensation Issuer Yes Against Against FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Ratification of Ernst & Young LLP as the company's independent auditors. Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Approval of annual incentive plan Issuer Yes Against Against FREEPORT-MCMORAN COPPER & GOLD (FCX) FCX 35671d857 6/17/2014 Stockholder Proposal: Selection of a board member with environmental expertise to be recommended for election. Stockholder Yes Against For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: John Chen Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: Claudia Kotchka Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: Richard J Lynch Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: Prem Watsa Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: Barbara G Stymiest Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Election of Director: Timothy David Dattels Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Ratification of Ernst & Young LLP as the company's independent auditors. Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Resolution confirming By-law number 4: Will require advance notice for director nominations. Requiring any shareholders provide at lease 30 days but no more than 65 days notice before nominating any person for election as a director. Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Approving the company's deferred share unit plan for directors Issuer Yes For For BlackBerry Ltd BBRY 09228f103 6/17/2014 Advisory vote on executive compensation Issuer Yes For For Morgan Stanley Income Securities Inc. ICB 61745P874 6/17/2014 Election of Director: Frank L. Bowman Issuer Yes For For Morgan Stanley Income Securities Inc. ICB 61745P874 6/17/2014 Election of Director: Michael Bozic Issuer Yes For For Morgan Stanley Income Securities Inc. ICB 61745P874 6/17/2014 Election of Director: James F. Higgins Issuer Yes For For Inuvo Inc. INUV 46122W204 6/17/2014 Election of Director: Charles D. Morgan Issuer Yes For For Inuvo Inc. INUV 46122W204 6/17/2014 Election of Director: Pat Terrell Issuer Yes For For Inuvo Inc. INUV 46122W204 6/17/2014 Ratification of Hoffman McCann PC as the accounting firm Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Michael Beckett Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Neil Woodyer Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Wayne McManus Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Ian Henderson Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Ian Cockerill Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Miguel Rodriguez Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Election of Director: Frank Giustra Issuer Yes For For Endeavour Mining Corp. EDV CN/EVR AU 17275R102 6/19/2014 Ratification of Deloitte LLP as the company's independent auditors. Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 To set the number of directors at six from seven Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: Anthony Garson Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: David Gower Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: John A. McCluskey Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: Paul J. Murphy Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: Kenneth Stowe Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Election of Director: David Fleck Issuer Yes For For Alamos Gold Inc. AGI 6/20/2014 Ratification of Ernst & Young LLP as the company's independent auditors. Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Paul L. Audet Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Michael J. Castellano Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Richard E. Cavahagh Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Frank J. Fabozzi Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Kathleen F. Feldstein Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: James T. Flynn Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Henry Gabbay Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Jerrold B. Harris Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: R. Glenn Hubbard Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: W. Carl Kester Issuer Yes For For BlackRock Debt Strategies Fund, Inc. DSU 09255R103 6/29/2014 Election of Director: Karen P. Robards Issuer Yes For For Footnotes: * Not voted because of Advisor process fault. ** Not voted because proxy ballot was not received by Advisor. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 6, 2014 * Print the name and title of each signing officer under his or her signature.
